DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim1, the prior art does not teach and/or suggest “ a plurality of classifiers, wherein at least one classifier is selected in response to the information received by the input module, the selected classifier receiving the spectroscopic data and comparing the spectroscopic data to reference data to enable a practitioner to provide a diagnosis of a disease, disease state or condition of the region of the body of the individual, or the statistical likelihood that the disease, disease state or condition exists” in combination with the other limitations set forth in claim 1.
Regarding independent claim 20, the prior art does not teach and/or suggest “a plurality of classifiers, wherein at least one classifier is selected in response to the information received by the input module, the selected classifier receiving the data from the post-processing unit and comparing said last data to reference data to enable a practitioner to provide a diagnosis of a disease, disease state or condition of the region of the body of the individual, or the statistical likelihood that the disease, disease state or condition exists” in combination with the other limitations set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matthews, et al. (US 2018/0204327) teaches a MRI system with an input module for the selection of operational modes, parameters, regions of interest and classes for the construction of a classifier.
Hu (US 2018/0107798) teaches a plurality of classifiers.
Willcut, et al. (US 9,764,162) teaches a MRI system with an input module for selecting potential conditions that would automatically trigger a physician review notification.
Mountford, et al. (US 2008/0219932) teaches a classifier for classifying spectral data from a biopsy of breast tissue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 26, 2022